 A. J. SCHMIDT CO.A. J. Schmidt Company; and Wm. A. Schmidt andSons, Inc. and Sheet Metal Workers UnionLocal No. 19, affiliated with Sheet Metal Work-ers International Union. Cases 4-CA-1270 and4-CA- 1247128 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 29 April 1983 Administrative Law JudgeNorman Zankel issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed cross-exceptionsand a brief in response to the General Counsel's ex-ceptions.The ,National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the complaint is dismissed.The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.In affirming the judge, we do not rely on his finding, in sec. Il,D,2(a),par. 7 of his decision, that it is reasonable to infer from the timing of thelayoffs that the Respondent had knowledge of the union activity.DECISIONSTATEMENT OF THE CASENORMAN ZANKEL, Administrative Law Judge. Thesecases were heard before me on August 31 and September1, 1982, and January 18, 1983, at Philadelphia, Pennsyl-vania.The cause came before me upon an order consolidat-ing cases, consolidated complaint and notice of hearingissued by the Acting Regional Director for Region 4 ofthe Board on November 25, 1981.1 In substance, the con-solidated complaint, as amended at the hearing,2allegesI All dates hereinafter are in 1981 unless otherwise stated.2 After oral argument in which all parties participated, I granted theGeneral Counsel's motion to add allegations that the Employers engagedin a variety of independent activities violative of Sec. 8(aXl) of the Na-tional Labor Relations Act (the Act). The Employers, in their posthear-ing brief, request reconsideration of that ruling. Upon such reconsider-269 NLRB No. 104that the A. J. Schmidt Company and Wm. A. Schmidtand Sons, Inc.3violated Section 8(a)(3) and (1) of theAct by discriminatorily laying off employees GregoryWoods, Swen Soring, and Anthony Garzia on October1, 1981; and that the Employers independently violatedSection 8(a)(1) of the Act on various dates between Sep-tember 1981 and March 1982 by making promises ofwage increases and other benefits contingent upon rejec-tion of the Union, interrogating employees concerningtheir union activities, threatening employees with layoffand/or plant closure, and creating an impression of sur-veillance of employees' union activities.The Employers filed a timely answer which admittedcertain matters4but denied the substantive allegationsthat they had committed any unfair labor practices.All parties appeared at the hearing. Each was repre-sented by counsel and afforded full opportunity to beheard, to introduce and meet material evidence, to exam-ine and cross-examine witnesses,5to present oral argu-ment, and to file briefs. Counsel for the General Counseland the Employers' counsel submitted posttrial briefs, thecontents of which have been carefully considered.6On consideration of the entire record, the briefs, andmy observation of the witnesses and their demeanor, Imake the followingFINDINGS AND CONCLUSIONSI. JURISDICTIONJurisdiction is uncontested. The Employers are Penn-sylvania corporations engaged in the business of customsteel fabrication. They manufacture tanks, duct work,and miscellaneous fabricated parts at two facilities, onesituated in Chester and the other in Eddystone, Pennsyl-vania.Each corporate Employer admits that during the yearimmediately preceding issuance of the consolidated com-plaint it sold and shipped products valued in excess of$50,000 from the locations in Pennsylvania directly topoints outside of that Commonwealth. Each corporationadmits it is engaged in commerce within the meaning ofthe Act.Based on the foregoing, and the record as a whole, Ifind the Employers are and, at all material times, havebeen employers engaged in commerce within the mean-ing Section 2(2), (6), and (7) of the Act.ation, I reaffirm the prior ruling which permitted the amendments (seeofficial Tr. 8-40). I am satisfied, in all the circumstances, that the Em-ployers have not been prejudiced or deprived of substantive rights. Al-though the Employers were offered the opportunity to request time toprepare their defense evidence on the new allegations, no such requestwas made. Instead, the record reflects that each of the allegations addedby the General Counsel's amendment was fully litigated.3 The Employers' names appear as amended at the hearing.4 For purposes of this litigation only, the Employers admitted theyconstitute a single employer within the meaning of the Act.I All witnesses were sequestered by agreement of counsel, except al-leged discriminatee Woods, Union Organizer Jack Bush, William (Bill)Schmidt Sr., William (Drew) Schmidt Jr., and Lou D'Alonzo.8 After the hearing closed, the General Counsel filed a "Motion toAmend Record" in which it was asserted (in part) that all parties agreed.That motion, to date, has been unopposed. Accordingly, the motion isgranted.579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe answer admits, the record reflects, and I find thatthe Union is and, at all material times, has been a labororganization within the meaning of Section 2(5) the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe recitation of facts below is based on the compositeof the credited testimony of all witnesses, unrefuted oraltestimony, supporting documents, and careful consider-ation of the logical consistency and inherent probabilityof events.Not every bit of evidence, or every argument of coun-sel, is discussed. Nonetheless, I have considered all suchmatters. Omitted material is considered irrelevant or su-perfluous. To the extent that testimony or other evidencenot mentioned might appear to contradict the findings offact, that evidence has not been overlooked. Instead, ithas been rejected as incredible or of little probativeworth. Bishop & Malco, Inc., 159 NLRB 1159, 1161(1966).Credibility resolutions, wherever necessary, have beenbased on my observation of witness demeanor, theweight of the respective evidence, established or admit-ted facts, inherent probabilities, and reasonable inferenceswhich may be drawn from the record as a whole. North-ridge Knitting Mills, 223 NLRB 230 (1976); V & W Cast-ings, 231 NLRB 912 (1977); Gold Standard Enterprises,234 NLRB 618 (1978).The Employers' admitted managerial hierarchy con-sists of William A. Schmidt Sr. (herein Bill Schmidt),president of both corporations;7John Roberts;8WilliamA. Schmidt Jr. (herein Drew Schmidt), vice president;Jay Schmidt, purchasing manager; Robert Mayfield, Ed-dystone plant manager and vice president; CharlesO'Connor, quality assurance manager; Marty Kascavage,accountant; Joe Young and Nick Guiffre, drafting anddesign work; and Lou D'Alonzo, shop superintendent atthe Chester location. Mayfield functions as shop superin-tendent at Eddystone. The supervisory status of TommyDeVites is disputed.9The Employers' operations include personnel classifiedas mechanics, welders, helpers, and leadermen. The me-chanic classifications contain two subclasses, first andsecond, who are grouped according to ability. Also,there are different kinds of welders, identified as MIG,TIG, submerged arc weld, stick weld, and stainless andlight gauge. The abilities of welders range from thosewho can perform all types to those who can performonly one type of welding. Helpers, considered the lowestlevel work classification, have general laborers duties.For pay purposes, mechanics receive the highest rates ofpay, and helpers receive the lowest. There are approxi-mately 10 leadermen who work as mechanics, helpers,? The Employers' brief designates Bill Schmidt as "chairman of theCompany," but the answer admitted he was president. The distinction isnot critical. Whatever his title, Bill Schmidt is an admitted supervisorwithin the meaning of the Act.I The parties' briefs attribute differing titles to Roberts. Those distinc-tions, however, do not affect the Employers' acknowledgment that he isa supervisor within the meaning of the Act.9 DeVites' supervisory status is considered separately, below.and welders approximately 70-90 percent of their work-time. 'On approximately September 14 or 15, 1981 (accord-ing to Union Business Representative Jack Bush), theUnion initiated an organizational drive. Bush's first con-tact with this Employer's employees was with ErhardBurkhardt at a "submarine" shop located, in Bush'swords, "up the street" from the Chester location. He metthere informally with Burkhardt and employees GregoryWoods, Emilio Charis, Swen Soring, Dave Williams, andTony Garzia within a day or two of his first contactwith Burkhardt. They discussed possible unionizationand agreed other employees should be invited to meetwith Bush on September 22.The first such meeting was conducted on September22. About 10 or 11 employees were present. Anothermeeting was held on September 28. Approximately 21employees attended that meeting. On September 30 Bushmet with Woods, Soring, Charis, and another employee,Dick Patten. In addition to discussing the efficacy of un-ionism, some of the employees signed authorizationcards. Woods and Soring attended all three meetings.Garzia was absent from the third.On Thursday, October 1, Woods, Soring, Garzia to-gether with employees Harris and Elsawy (the latter at-tended the September 28 meeting) were laid off. Officeemployee Bruce Johnson, who performed layout work,also was laid off that date.On November 19, the Union filed a petition for a rep-resentation election (Case 4-RC-14929). A Board-con-ducted election was held March 11, 1982. The Unionlost. Objections were filed by the Union and, on Decem-ber 16, 1982, the Board ordered a second election. (See265 NLRB 1646.)B. CredibilityCredibility of the respective witnesses is the founda-tional element for resolution of the alleged unlawful in-dependent 8(a)(1) violations. Moreover, witness credibil-ity impacts on the element of employer knowledge of theunion activities and, in part, to the economic defenseagainst the allegation that the October I layoffs were un-lawful.In addition to the factors cited above which I statedwere used as a basis for credibility resolutions, I havecarefully weighed all the testimony, bearing in mind thegeneral tendency of witnesses to testify as to their im-pressions or interpretations of what was said rather thanattempting to give verbatim accounts. The record is re-plete with instances of witnesses for each litigant provid-ing testimony in direct opposition to that presented bythose of opposing litigants. I shall not discuss completelyall of the conflicts in testimony, for to do so wouldunduly lengthen this decision. On the other hand, I havenot ignored all such testimony, nor the arguments ofcounsel upon it. While the truth may rest in the testimo-ny of one side in a given respect and of the other side inanother, the overall impression of credibility with respect10 The remaining work of leadermen will be described, below, withinthe discussion concerning DeVites' status.580 A. 1. SCHMIDT CO.to each witness does not allow for such distinctionwhere virtually every critical element has been placed inissue by contradictory testimony.In the credibility contest between the General Coun-sel's witnesses and those of the Employer, I conclude afair assessment of their testimony persuades me it is theEmployer's version of events which is most reliable.Generally, the Employer's witnesses presented theirtestimony in direct, candid, certain, clear, and preciseterms. In contrast, the testimony of the General Coun-sel's witnesses was more generalized, confused, vague,and less forthright.Overall, I find the General Counsel's witnesses' testi-mony flawed in material respects regarding the allegedindependent 8(a)(l) violations. These matters are dis-cussed with particularity below.Finally, with respect to credibility it is noted that noparty called DeVites to testify. That fact does not altermy overall finding that the Employer's witnesses werethe most reliable. As earlier stated, DeVites' supervisorystatus is disputed. Hence, it is understandable why nei-ther party would want to risk making him its witness.Accordingly, I make no adverse inferences from De-Vites' failure to appear as a witness.C. Interference, Restraint, and CoercionAll of the 8(a)(1) violations, except a single incidentcontained in complaint paragraph 6(a), are alleged tohave occurred in February and March 1982 within a fewweeks or days of the March 11, 1982 representation elec-tion.The record reflects that at least Bill and DrewSchmidt made a point of speaking to the employees topersuade them not to vote for the Union. The Employerhad participated in earlier representation campaigns overthe years. The Schmidts clearly knew that the law pro-scribes preelection promises based on election results.Against this backdrop, the following evidence waspresented on the 8(a)(1) allegations by the witnessesidentified below.1. Clarence Pedrick testified, for the General Counsel,that in September 1981 Bill unlawfully promised him araise (complaint par. 6(a)); in March 1982, Bill unlawful-ly threatened to close the plant (complaint par. 6(d)); andalso that Drew, in March, unlawfully promised increasedinsurance and pension benefits.Pedrick vacillated. First, he claimed Bill conditioned awage increase upon rejection of the Union during a con-versation between them in the summer of 1981. Later,Pedrick claimed the date of the conversation was afterthe organizational meetings which ended September 28.Finally, Pedrick said the alleged unlawful promise wasmade after the October I layoffs.11Normally, discrepancies in recall of dates is of littlesignificance in making credibility resolutions. However,when coupled with other elements of Pedrick's narra-tions and the surrounding circumstances, these alterationstend to diminish his reliability. Thus, during cross-exami-I 1 Apparently based on Pedrick's last assertion, complaint par. 6(a)was amended to change the time of the event from "in or about Septem-ber" to "in or after September."nation, Pedrick altered his direct testimony of the allegedunlawful promise. Pedrick admitted that he was told theEmployer could not promise anything. The apparentself-contradiction is exaggerated when one considers theprobabilities of events. Pedrick's original assertion thatBill made a promise of a wage increase in September (oreven October) is not plausible. As earlier noted, no rep-resentation petition had been filed before November 19.Moreover, the record reflects the Employer's officialsengaged in a concentrated oral campaign in Februaryand March 1982, a few weeks before the scheduled elec-tion. Bill and Drew Schmidt acknowledged they en-gaged employees in conversation during that campaign.In this context, I find it unlikely that Pedrick wouldhave heard Bill make any statement conditioned on elec-tion results as early as the time claimed by Pedrick.There are other reasons I find Pedrick an unreliablewitness. First, Pedrick's account of the alleged promisewas selective. He merely testified Bill "just told me afterthe Union was over he was going to give me a raise andit wasn't going to be no quarter." Bill candidly acknowl-edged speaking with Pedrick during the course of theEmployer's campaign in 1982. Bill denied making thepromise and continued to relate the full context of theconversation. Specifically, Bill testified that he accusedPedrick and Pedrick's friend and coemployee, BobbyFrye, of making earlier and frequent efforts to entrap Billwith "side deals." Bill further recalled he explicitlydenied he could make any promises. Frye was not calledas a witness, nor was Pedrick called to rebut either Bill'saccusation or that Pedrick had tried to make any "sidedeals." As an example of such a "deal," Bill testified thatPedrick had offered to return his authorization card tothe Union if Bill would grant Pedrick a raise. Bill testi-fied he answered Pedrick by saying that he could notcomply with Pedrick's wishes. As indicated, Pedrick didnot seek to rebut this part of Bill's testimony.That Pedrick was less than candid is shown by his ac-count of a second conversation with Bill a couple ofdays before the election. Then, according to Pedrick,Frye was present. During this discussion, Pedrick'sdirect testimony was that Bill said, "if the Union got in,he'd shut the doors." Pedrick once again changed his tes-timony during cross-examination. He agreed that Bill ac-tually said that if business does not pick up, the Compa-ny would continue to lay off its employees. 12Pedrick's testimony was self-contradictory in anotherrespect. He also testified that Drew, speaking to a groupof employees a couple of days before the election, prom-ised increased benefits. During cross-examination, how-ever, Pedrick admitted Drew said he could not promisethe employees anything.During his cross-examination, Pedrick admitted havingbeen convicted of forgery within the past 5 years. TheGeneral Counsel argues that there is testimony whichcorroborates Pedrick's and that his versions are support-ed by the Employer's literature which the Board foundI' Layoffs had been occurring since July 1981. That issue will be dis-cussed below in further detail.581 DECISIONS OF NATIONAL LABOR RELATIONS BOARDobjectionable. 3I do not base my findings that Pedrick isan unreliable witness on his prior conviction. The above-cited examples of self-contradiction and selective directtestimony, compared to the more comprehensive andforthright accounts of Bill and Drew Schmidt, are thebasis of my findings relative to Pedrick. I do not findany credible testimony from other witnesses to corrobo-rate Pedrick. Indeed Frye, who might have corroboratedPedrick's account of the alleged second conversationwith Bill, did not testify.Finally, there are two reasons I consider the Board'sfindings regarding the objections are of little probativevalue in resolving the 8(a)(l) issues. First, Bill's uncon-tradicted testimony shows the literature was prepared byagents of the Employer, none of whom is implicated inany of the 8(a)(1) allegations. Second, objectionable con-duct does not necessarily rise to the status of an inde-pendent 8(a)(1) unfair labor practice.As to the allegation that Drew promised increased in-surance and pension benefits, the totality of the direct ex-amination on this subject appears as follows on pages257-258 of the official transcript.Q. Did you have any conversations concerningthe election with Drew Schmidt?A. Yes.Q. When was that?A. A couple of days before the union vote.Q. Where were you?A. In front of Bob Spell's (unidentified) desk.Q. And who else was present?A. A lot of people around. There was a lot ofpeople around but nobody up to hear what we said.Q. What was your conversation with DrewSchmidt at that time?A. Somebody asked him what he was going todo and he said that he was going to try to maybeget a pension plan and pay all the insurance.Q. Was there anything else said at that time?A. Not that I remember.The cross-examination regarding Drew's remark wasquite brief. However, during that cross-examination, Pe-drick agreed that Drew had said he could not make anypromises.Drew did not recall any conversation regarding pen-sion and insurance. He testified that he was "very guard-ed about what we said and if a question came up as towhat the Company was expected to do, my answerwould be I can't promise you anything." I credit Drew.Pedrick's testimony concerning Drew contains twopatent self-contradictions. First, Pedrick claimed no oneelse but he could have heard what Drew allegedly said.This is inconsistent with Pedrick's claim that it was a dif-ferent employee who had asked a question to whichDrew had responded. Second, Pedrick's acknowledg-ment that Drew disclaimed he could make promises is in-consistent with the alleged unlawful promise. Even ifDrew uttered the words attributed to him by Pedrick,13 Neither the Board's decision in 265 NLRB 1646 (1982), nor the ob-jectionable literature is in evidence. However, I take official notice of thethose documents.they are sufficiently generalized and ambiguous to negatea connection to the outcome of the election.Upon the foregoing, I find Pedrick's testimony an un-reliable source on which to make findings of 8(a)(1) vio-lations.2. Erhard Burkhardt, the General Counsel's witness,testified that in February, D'Alonzo unlawfully threat-ened layoffs (complaint par. 6(b)), and that Bill, inMarch, threatened to close the plant (complaint par.6(d)). Burkhardt was still an employee of the Employerwhen he testified.During direct testimony, Burkhardt said that D'A-lonzo told him that (in Burkhardt's words) "in case theUnion would come in, that a lot of people would get laidoff, and that Bill said (again, in Burkhardt's words) "likeif the Union would come in, the Company would phasework out, maybe eventually go out of business."I found Burkhardt insecure during cross-examination.He could not recall whether he had more than one con-versation with Bill. He did not recall what he said toD'Alonzo during their conversation. Moreover, Burk-hardt was rather susceptible to counsel's suggestions inframing answers to cross-examination questions. I do notfind Burkhardt intentionally strayed from the truth.However, my analysis and observations lead me to con-clude his testimony was imprecise, especially comparedto that of Bill and D'Alonzo.D'Alonzo recalled speaking to Burkhardt. He present-ed a more comprehensive and fluent account. Thus,D'Alonzo freely admitted mentioning layoffs. In thatconnection, D'Alonzo credibly claimed he "always toldthe [employees] that regardless of the outcome of theunion election there will be layoffs because [he] couldsee the projection [of available work] was very bad." Aswill be discussed further, below, D'Alonzo was designat-ed as the managerial official to compile the first layofflist in July 1981. A succession of layoffs followed. Thealleged unlawful conversation took place in late Febru-ary 1981. I find D'Alonzo's version more consistent withthe surrounding circumstances. It was made in the verymidst of ongoing layoffs. At that time, records in evi-dence show a consistent diminution in the Employer'swork. To attribute possible future layoffs to the electionoutcome is implausible in this context.As to Bill's alleged threat to close, Burkhardt di-gressed from his version on direct examination. Whenasked to be more specific as to what Bill said, Burkhardttestified Bill actually opined if the Union demands highwages, the Company could not afford them and, if theCompany could not afford to pay those wages, then itwould have to phase out. I conclude what Bill actuallysaid is more a legitimate prediction than an unlawfulthreat.As to the critical facts, I find Burkhardt's accounts lessspecific and precise than those of Bill and D'Alonzo. Ihave considered the fact that current employees' testimo-ny is entitled to great weight. Burkhardt is not discredit-ed. However, on balance, I find the testimony of Bill andD'Alonzo more probative.3. Clifford Mays, a laid-off employee whose layoff isnot alleged as unlawful, testified as a General Counsel582 A. J. SCHMIDT CO.witness to alleged threats of plant closure and layoffswhich, according to him, were made by Bill, Drew, andD'Alonzo in February and March 1982 (complaint pars.6(b), (c), and (d)).Mays testified, during direct examination, in strongand positive terms that the alleged threats were made.He said that about 2 weeks before the election "Bill saidthat he wouldn't tolerate a union ...and that if he hadto, he would ...lay off individuals." During this con-versation, Mays claimed Bill asked how he would like itif Bill came into his house and told Mays' wife sheshould not be doing the dishes. Bill recalled mentioninglayoffs, but denied he linked them to unionization. In-stead, Bill testified he said the Company would have tocontinue layoffs if business conditions did not improve.Bill admitted comparing the business with Mays' homebut said this was to emphasize the theme he readily ad-mitted conveying to all employees that he personally didnot believe a union should be in his plant. Arguably,Bill's testimony is sufficiently similar to Mays' to justifyfinding Mays' account of their discussion the more accu-rate. I do not so hold, however, for two reasons. First, Ifind Bill's version wholly consistent with his testimonyregarding the other incidents in which he was implicatedand also consistent with the type of self-styled entrepre-neur evoked by his testimonial demeanor. Though Billsometimes appeared evasive, I attribute that to his ram-bling style of discourse and not to a desire to distort thetruth. Throughout his testimony, he left no doubt of hisbelief that a union should not be in his plant. In that con-text, it is easy to conclude that Bill would not "tolerate"a union. But that does not mean Bill used those words.No other witness claimed Bill used such strong language.It is more likely that Mays was interjecting his own con-clusionary words while testifying. This likelihood is en-hanced by the fact that he had given the Board no pre-hearing affidavit and testified he had not even spoken ofhis testimony until the week before the first hearing date.That was at least 5-1/2 months after the alleged events.Bill's spontaneous, straightforward, and inherently con-sistent testimony was an impressive indicator that he wastelling the truth. His denials of wrongdoing are con-firmed by the factual backdrop.Second, as will be shown below, Mays changed criti-cal aspects of his direct testimony relative to the threatsallegedly made to him by Drew and D'Alonzo.Mays testified Drew spoke to him about 3 weeksbefore the election. According to Mays, Drew said, "hedidn't know how I would vote for the Union, and that ifit got in, there might be layoffs." However, during cross-examination, Mays changed his testimony so that Drew'slayoff comment omitted any reference to the Union or tothe election. Drew did not recall mentioning layoffs inany respect to Mays. However, Drew conceded that, ifhe had spoken of layoffs, it would have been to tellMays what he said to every employee with whom lay-offs were part of a preelection conversation, that "re-gardless of what happens (referring to the election) wemay have to lay some people off."Mays' direct testimony was similarly altered relative tohis assertions of the alleged threats to him by D'Alonzo.During direct examination, Mays claimed D'Alonzospoke to him about 3 weeks before the election and saidBill "was not going to put up with a union ...if theUnion got in, there would be layoffs." D'Alonzo also issupposed to have said that he had once worked at acompany which closed up after a union came in. Duringcross-examination, however, Mays agreed that D'Alonzodid not say if the Union got in that it would cause lay-offs. He said simply, "there would be layoffs."D'Alonzo recalled mentioning layoffs to Mays. D'A-lonzo claimed he told Mays regardless of the election'soutcome there would be layoffs. He claims he told Maysthings were very bad. He steadfastly maintained he didnot link layoffs to the election.Another factor considered, but not dispositive, in eval-uating Mays' credibility is the failure of his brother,Mark Mays, a potential corroborating witness to the con-versation with Bill, to testify. According to Mays, hisbrother who lives in Chester, was present during the al-leged threat by Bill. Though it is improper for me tobase a credibility finding against Mays on the failure toproduce a corroborating witness, I consider that omis-sion one of the elements on which an overall finding maybe made.The testimony of Drew and D'Alonzo was internallyconsistent, supported by available documentary evi-dence,'4and was substantially corroborated in materialrespects by the General Counsel's witnesses, includingMays, after they had changed the damaging versions oftheir direct testimony. I find each more reliable thanMays and the other witnesses discussed.4. Emilio Charis, a current employee of the Employerat the time of the hearing, was presented by the GeneralCounsel to show Mayfield and Bill promised him in-creased economic benefits, conditioned on rejection ofthe Union (complaint pars. (f) and (g)).Charis impressed me as the most candid of the GeneralCounsel's witnesses. His testimony was the most compre-hensive. 15 Nonetheless, I adopt the versions presentedby Mayfield and Bill because Charis' testimony reflects aclear tendency to recount what was said to him broadlyand in inconsistent conclusionary terms rather than withprecision, while Mayfield and Bill were direct, certain,and consistent when describing the substance of specificcritical conversations. For example, during direct exami-nation on the allegation that Bill unlawfully promisedbenefits, Charis testified Bill said it was, in Charis'words, "hard" for Bill to promise anything for anybody.At first, during cross-examination, Charis interjected athreat (not alleged in the complaint as having been madeby Bill to Charis) of layoffs. Thus, Charis testified thatA1 The General Counsel claims D'Alonzo's credibiity is diminished byhis failure to produce the July 1981 layoff list which he purportedly pre-pared. I disagree. D'Alonzo credibly explained the "list" consisted ofnotes in a looseleaf book he maintains for a variety of purposes and thatthe salient pages were destroyed long before the hearing. Inasmuch as thelayoffs had been implemented and the charge herein not filed until afterthat time, there was no apparent reason for D'Alonzo to have retainedthe "list."i" The comparatively staccato presentations by the other GeneralCounsel witnesses, whom I have found unreliable, are not a basis of mycredibility resolutions. That aspect of their testimony is attributed in partto trial counsel's tactics in presenting the elements of her prima faciecase.583 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBill said if the Union gets in, there would be "a lot oflayoffs." Later, when pressed, Charis agreed that Bill ac-tually said, "if the Union got in, and the Union demand-ed wages higher than he could afford to pay, that hemight have to lay off more people." Still later, duringcross-examination, Charis explained (as to the alleged un-lawful promise) that Bill told him, "it was a toughmoment to promise anything to anybody." In evaluatingCharis' testimony, I have taken into account his obviousdifficulty in articulating responses to interrogation influent English. He exhibited no difficulty comprehendingthe questions, however. On balance, Charis' direct testi-mony is rendered less reliable than Bill's because of thevariations noted and because ultimately his descriptionsubstantially comports with Bill's.Other deficiencies exist in Charis' testimony as to thealleged threats by Mayfield. Charis' account of their con-versation contains numerous qualifications and is impre-cise. Al§o, Charis interjected a threat to close not allegedto have been made by Mayfield to him. Thus, Charisclaimed, during direct examination, that Mayfield said,"the Union getting in to the Company, maybe it was nogood for anybody. Because the Company ...would closedown." (Emphasis added.) On cross-examination, Charisexplained what Mayfield actually said was "if the Unionwins, maybe the Company would be closed because theCompany is too small for what the Union is asking for." Fi-nally, Charis admitted his memory about the conversa-tion was incomplete.In contrast, Mayfield's account was direct, sure, andprecise. He readily admitted to having some discussionconcerning insurance, pensions, and wages which are thesubject of the alleged unlawful promises of benefits incomplaint paragraph 6(f). Mayfield was uncontradictedin his assertion that the dialogue between him and Chariswas friendly, the subject of a wage increase was initiatedby Charis, and Mayfield's response that Charis was soondue for an increase was unconnected to the election.Viewed in their totality, I accept Mayfield's accounts asthe more accurate of what occurred between him andCharis.When Charis testified Mayfield spoke of pensions,Charis said Mayfield told him that even managementdoes not have a pension plan; that such a plan was beingworked on for a long time. Charis agreed that Mayfieldsaid, "I don't know if we are going to get it [the pensionplan] or when we're going to get it. It's hard to say."Mayfield admitted saying that the Employer had beenlooking into a pension plan for the entire Company for along time but denied connecting the pension plan to theoutcome of the election. The entire context of Mayfield'sdiscussion with Charis leads me to conclude that his pen-sion comments, though arguably an implied promise ofbenefit, comprise part of an enumeration by Mayfield toCharis of the existing conditions of fringe benefits andnot proscribed conduct.In complaint paragraph 6(g), Bill is also alleged tohave created an impression of unlawful surveillance ofunion activities. In salient part, Charis testified that, onthe day before the election, Bill said "that somebody toldhim that I tried to get him to vote for the Union." TheGeneral Counsel sought to elicit some meaning to thattestimony. Thus, Charis was asked, "did he [Bill] sayanything to you as to whether he believed what he hadheard about your involvement?" Charis answered, "well,yeah, he said everything that comes to him, you know."Bill was not asked to deny the allusion to what mayhave been reported to him by another employee. I findCharis' total testimony on this issue vague and somewhatconfusing. However, even if Bill were found to have toldCharis someone reported Charis had solicited a vote forthe Union, I am not persuaded that comment, alone, risesto the stature of proscribed surveillance. The remarkitself easily is understood to be an apparently unsolicitedreport to Bill by an unidentified employee. I find it diffi-cult to declare the comment implies the existence of aprogrammed effort by the Employer to spy on the unionactivities of its employees. Accordingly, I find no meritto that part of complaint paragraph 7(g) which allegesthe creation of unlawful impressions of surveillance.Charis also testified that Bill "said stay away from theUnion, that it would be better for me because every timeI go to my country,'" you know, he gave me a coupleof weeks off, and when I come back from there I stillhave my job." As indicated, complaint paragraph 6(g) al-leges unlawful promises. There is no allegation of threats,express or implied, of withdrawal of any benefits. Billunequivocally denied threatening to refuse time off toCharis to visit his country if the Union were elected theemployees' representative. Bill admitted speaking toCharis to induce him to vote against the Union. In thatcontext, I consider the words Charis ascribed to Bill areminder of the benefits Charis received without a union.In view of Charis' earlier reported acknowledgment thatBill cautiously disclaimed he was making any promises, Ifind it unlikely that Bill would have suggested any bene-fits would be withdrawn. The complete context of theconversation between them, in my view, tends to negatethe requisite tendency to coerce required by the Boardfor an 8(a)(1) violation.Finally, Charis testified Bill said if "I want to go toschool, Bill would pay for my school." Bill unequivocal-ly denied making such a promise. He testified a policyexisted for approximately 10 years which afforded em-ployees an opportunity to go to school at the Employer'sexpense. Charis further testified that during their conver-sation, Bill "told me that if I wanted to make moremoney, you got to go to school where I can read blue-prints, and do a job like a mechanic and welder togeth-er."I find that Bill's comments regarding school do notamount to a promise of benefits conditioned on the elec-tion's outcome. He simply reiterated the existing benefitsand, in the context his electioneering, reminded Charisthat opportunities to enhance his employment positionwere already in place if he wished to take advantage ofthem.ConclusionOn all the foregoing, I find no credible evidence existsto support the allegations contained in complaint para-'6 Charis is foreign born.584 A. J. SCHMIDT CO.graphs 6 (a)-(g) by a preponderance of evidence. Ac-cordingly, I shall recommend their dismissal, in toto.'7I have considered the comment of Judge Marvin Roth(Michigan Products, 236 NLRB 1143, 1146 (1978)), adopt-ed by the Board without comment that "It is immaterialthat an employer professes that he cannot make anypromises, if in fact he expressly or impliedly indicatesthat specific benefits will be granted. Westminster Com-munity Hospital, 221 NLRB 185 (1975); American Medi-cal Insurance Company, Inc., 224 NLRB 184 (1976)." Myfindings that no independent 8(a)(1) violation occurredare based on my conclusion that the record as a wholedoes not show that the conversations on which the alle-gations are predicated occurred as the General Counselasserts. Though the Board's findings that certain of theEmployer's campaign literature arguably shows a pro-clivity to impose on employees' rights to an untram-meled election atmosphere, I decline to substitute thatfactor in place of more direct credible evidence that theindividuals implicated in the allegations before me showthose particular individuals made the alleged proscribedstatements.' 8D. The Discrimination1. The factsa. DeVites' statusA threshold question is presented regarding the alleged8(a)(3) violations. DeVites' supervisory status must bedetermined. The prima facie element of employer knowl-edge of union activity among its employees rests onwhether such knowledge may be imputed to it by virtueof information which may have been conveyed to De-Vites. Thus, alleged discriminatee Woods testified with-out contradiction that he invited DeVites to the first or-ganizing meeting held on September 22 among the em-ployees. According to Woods, DeVites said other labororganizations had been unsuccessful in the past at thisEmployer, and commented a union might be good forthe younger employees, but not for him. I credit this partof Woods' testimony.1gThe General Counsel contends, and the Employerdenies, that DeVites is a statutory supervisor. The opera-tive facts relating to this issue are substantially undis-puted.DeVites is classified as a leaderman. As such, he is agroup leader of three or four employees. He and theother leadermen report directly to D'Alonzo. Leadermenare hourly paid, as are other production personnel. Theyreceive the same fringe benefits, such as vacations andinsurance, as other hourly paid employees. Conceded su-1" The part of par. 6(b) which avers D'Alonzo engaged in unlawfulinterrogation is not separately discussed because I can find no record evi-dence to support it.*s Even assuming I were to have found that some or all the 8(aXl)violations occurred, this would not affect my conclusion, discussedbelow, that the Employer did not discriminate against its employees inviolation of Sec. 8(aX3).19 To the extent this credibility resolution conflicts with others, suchdivision of credibility findings is permissible. A trier of fact is not re-quired to believe the entirety of a witness' testimony (Maximum PrecisionMetal Products, 236 NLRB 1417 (1978)).pervisors receive different vacation and insurance bene-fits. Although leadermen sometimes receive bonuses,such payments are also made to other hourly personnel,such as grinders or welders, as rewards for meritoriousjob performance.Leadermen are responsible for ensuring continuity ofwork flow. In that connection, DeVites routinely trans-fers employees among jobs. He also lays out the work ofemployees in his group, and is charged with seeing to itthat each employee has work to do. DeVites spends ap-proximately between 70 and 90 percent of his time doingmanual labor.Leadermen have no authority to hire or fire employ-ees. Woods and alleged discriminatee Soring testifiedthey consulted DeVites when they wanted time off.Their testimony reflects they simply told him they in-tended to take time off, and that DeVites responded,"okay."Leadermen can recommend wage increases. It appearssuch recommendations are subject to independent deter-mination by the admitted supervisors. DeVites has appar-ent authority to resolve employee grievances. Thus,Soring testified he spoke with DeVites regarding hiswages and that DeVites said, "he would take care of it."Also, when Soring had problems regarding vacation ben-efits, it was DeVites who brought the problem to Drew'sattention.Leadermen sometimes recommend individuals for hire,but such recommendations are accepted from other em-ployees as well. The admitted supervisors attend regular-ly scheduled management meetings. Leadermen are ex-cluded. Leadermen voted in the March 11, 1982 repre-sentation election.In September-October 1981 there were approximately140 shop employees. Among them were 10 to 12 leader-men.This issue is not free from doubt. On balance, especial-ly the high ratio of employees to supervisors if the Em-ployer's position were to prevail (Pennsylvania TruckLines, 199 NLRB 641, 642 (1972)), I conclude there issufficient evidence to warrant a finding that DeVites is astatutory supervisor under the theory that he responsiblydirects the activities of other employees (Custom Bronze& Aluminum Corp., 197 NLRB 397 (1972)).The record shows that D'Alonzo cannot possibly be indirect touch with all production employees for most ofeach workday. That factor is a persuasive indicator thatany other finding is unrealistic and illogical. A contraryfinding would subject the employees to operating with-out on-the-spot supervision.In making his work assignments to other employees,DeVites evidently uses independent judgment (SumcoMfg. Co., 251 NLRB 427, 432 (1980)). The fact that indi-viduals may spend "much of their time performing dutiessimilar to those performed by others within their respec-tive areas" (Liquid Transporters, 250 NLRB 1421, 1425(1980)) does not preclude a finding of supervisory statuswhere the (disputed) individuals also schedule and assignwork and move employees from one job to another.585 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat leadermen voted in the election is not dispositiveof the supervisory issue (King Trucking Co., 259 NLRB725, 729 fn. 12 (1981)).Various criteria exist by which the Board determinessupervisory status. It is not necessary that an individualpossess all the indicia identified in Section 2(11) of theAct. The statute is disjunctive. Possession of any indica-tion of supervision makes one a statutory supervisor(NLRB v. Metropolitan Life Insurance Co., 405 F.2d 1169(2d Cir. 1968)); Great American Insurance., 176 NLRB474, 475 (1969)). DeVites' leaderman title, also, does notresolve the issue (Golden West Broadcasters-KTLA, 215NLRB 760, 762 fn. 4 (1975)).On all the foregoing, I find that, at all material times,DeVites was a supervisor within the meaning of the Act.b. The layoffsAs earlier described, a total of six employees were laidoff on October 1. The Union's three organizational meet-ings all had been held within the span of the 8 days im-mediately preceding the layoffs.Three of the six employees are alleged as discrimina-tees. They are Woods, Soring, and Garzia. Extensive evi-dence was presented relative to Woods and Soring.Garzia did not appear at the hearing. As to him, therecord simply reflects that he attended some of the orga-nizational meetings and signed a union authorization carddated September 22.Woods had two periods of service; first as a tradeschool student in 1973 and 1974, then as a welder fromJanuary 1981 until the October 1 layoff.Soring, a welder-fitter, also had two periods of em-ployment. First, from September 1975 until he resignedin September 1977; and again from October 1980 untilthe October 1 layoff.Woods, Soring, and Garzia became involved in theorganizational activities on the first day or two of theUnion's advent. They, in addition to other employees(Charis, Burkhardt, and Dave Williams) issued oral invi-tations to other employees to attend the organizationalmeetings. Woods, Soring, and Garzia signed authoriza-tion cards before their layoffs. Union Business Represent-ative Bush considered Woods, Soring, Garzia, Charis,Burkhardt, and Williams his organizing committee.As indicated earlier, Woods invited DeVites to thefirst organizational meeting. In addition, I find thatSoring spoke to DeVites about the Union shortly afterthat meeting. Soring's uncontradicted testimony is thathe told DeVites there would be another organizationalmeeting and discussed with DeVites the "benefits ofhaving a union."There is no evidence that any of the alleged discrimin-atees had been the subject of formal discipline duringtheir employment. However, certain incidents duringtheir employment are relevant, as they form a part of thereasons asserted by the Employer for layoff selection.Thus, D'Alonzo credibly testified Soring quit in July1981 over a dispute concerning vacation pay, breachedworking hours by reporting late and leaving work early,and frequently expressed discontent with his salary.Woods, too, absented himself from work with Soring,did not become qualified to perform specialized types ofwelding such as "MIG" and "TIG," and also made fre-quent wage complaints. D'Alonzo credibly testifiedGarzia had a problem with drug or alcohol abuse, wouldnot wear protective equipment, and had actually beenwarned that he might be discharged because of intoxica-tion.The Employer had a policy regarding wage increases.Under that policy, an employee's performance is re-viewed approximately each 6 to 9 months. If merited,wage increases of 25 cents are granted. In September,Soring requested an increase, and was granted a 25-centraise by Drew. Woods also received a wage increase inSeptember. His raise came after Woods told Drew hewas dissatisfied with his wage rate. Previous to the Sep-tember raises, Soring and Woods were granted increasesat approximately the intervals specified in the Employ-er's policy.20In Woods' case, his September raise wasapproximately 6 months since an automatic increasegranted at approximately his first 30 days of employmentin 1981. Woods complained he was not satisfied with the25-cent September increase.It was D'Alonzo who laid off each of the alleged dis-criminatees on October 1. That morning, Soring hadbeen assigne:d by DeVites to work on a new job. In theafternoon, D'Alonzo told Soring work was slow and hewas being laid off. Soring informed DeVites he had beenlaid off. DeVites exclaimed, "I can't believe the son-of-a-bitch did it." DeVites told Soring he did not know howhe would get the work out.Shortly after, Woods was called into D'Alonzo's officeand laid off. Woods asked D'Alonzo if the layoff hadanything to do with the Union. According to Woods,D'Alonzo said, "I can't talk about it." D'Alonzo testifiedhe told Woods, "I don't know anything about that [theUnion]. We are short of work." I credit D'Alonzo's ac-count. It is consistent with what he said to Soring. It isinternally consistent with the Employer's overall defensewhich, as seen below, I shall credit. Moreover, it is con-sistent with Woods' own apparently self-contradictorytestimony that D'Alonzo told him he had the dirty job oflaying people off and that work was getting slow.None of the alleged discriminatees had been recalledto work at the time of the hearing.2. Analysisa. The applicable legal principles-the GeneralCounsel's prima facie caseThe parties agree disposition of the allegations of thediscriminatory layoffs is governed by the principles ofWright Line, 251 NLRB 1083 (1980). In Wright Line, theBoard declared that in dual-motive cases the GeneralCounsel first must prove the existence of a prima faciecase showing the alleged unlawful termination was moti-vated by unlawful considerations. Thereafter, the Board20 The General Counsel argues that two 25-cent increases grantedSoring on January 25 and February 8, 1981, respectively, diminish theEmployer's contention that Soring was a below-par employee. I agreethat situation presents a suspicious circumstance. However, I find it oflittle probative worth. Those increases were granted 7 months before theunion activity and were reasonably explained.586 A. J. SCHMIDT CO.held that the burden of proof shifts to a respondent todemonstrate it would have taken the alleged unlawfulaction even in the absence of an employee's protectedactivity.The Third Circuit Court of Appeals, the circuit inwhich the instant case arose, disagrees that the burden ofproof shifts on a prima facie showing to the Respondentto exonerate itself. The Third Circuit holds that the Gen-eral Counsel retains the burden of proof by a preponder-ance of evidence. Behring International v. NLRB, 675F.2d 83 (3d Cir. 1982).Under any analysis, I conclude the General Counselhas not met the burden of establishing that protectedconduct was "a motivating factor" in the Employer'sOctober I layoffs. See Mini-Industries, 255 NLRB 995 fn.2 (1981).The prima facie case consists of proof that the employ-ees engaged in protected activity, the employer hadknowledge of that activity, and the layoffs were motivat-ed by antiunion considerations and had the tendency ofdiscouraging or encouraging the employees' union activi-ty.Each of the alleged discriminates, particularly Woodsand Soring, had engaged in union activity. Thus, eachsigned an authorization card and played a prominent rolein the Union's organizing efforts by functioning as mem-bers of the organizing committee.The knowledge of the union activity imparted byWoods' and Soring's invitations to him to attend the or-ganizational meetings and discussion of the efficacy ofunionism, I conclude, is imputable to the Employer byvirtue of DeVites as a statutory supervisor. It is true thatthere is no direct evidence that DeVites expressly re-layed his knowledge to superior management officials.However, rarely is such direct evidence available.Another factor militates in favor of making an infer-ence that the Employer possessed knowledge of theunion activity. That factor is the timing of the layoffs.The layoffs occurred only 3 days after the third organi-zational meeting. They occurred on the heels (within 2weeks) of the beginning of the union activity. In thiscontext, it is reasonable to infer the Employer hadknowledge of the union activity.Nonetheless, I conclude the prima facie element of un-lawful motivation is lacking. The General Counsel relieson a variety of factors as proof of such motivation.These factors are: The alleged independent 8(a)(1) con-duct; the Board's findings of unlawful threats in the Em-ployer's campaign literature; timing of the layoffs; De-Vites' assignment of new work to Soring on the layoffdate; the fact that three of the five October I layoffs in-volved employees working under a single group leader,DeVites; the fact that Soring and Woods had been ap-parently considered satisfactory employees until theunion drive (as exhibited by their wage increases); andthe fact their shortcomings and poor attitude were coun-tenanced by the Employer for a lengthy time before thelayoffs.I concede this portrayal of events normally provides abasis for the inference of an underlying unlawful motive.However, the record as a whole, reduces their potency.They are neutralized by other factors. Thus, I havefound, above, there is no merit to the 8(a)(1) allegations.I have found the Board's conclusions in the representa-tion case unpersuasive on the instant allegations of dis-crimination. The timing of the layoffs will be found(within the discussion of the Employer's economic de-fense) to be coincidental to the union activity; the impactof Soring's assignment of new work by DeVites is negat-ed by the fact the record clearly demonstrates DeVitestook no part in the deliberations on the decision to layoff employees at any time; the timing of the wage in-creases was consistent with the Employer's outstandingwage policy and D'Alonzo and Drew provided credibleexplanations as to how the layoff criteria were appliedand the Employer's efforts to convert Woods and Soringto more satisfactory employees; and the reason given byD'Alonzo to both Woods and Soring simultaneous withtheir layoff is consistent with the Employer's contentionsthe layoffs were due to reduced labor requirements.2'The Employer may have acted unreasonably, and evenarbitrarily, in its selection of Woods and Soring forlayoff. That alone is not the equivalent of unlawful dis-crimination (International Computaprint Corp., 261 NLRB1106 fn. 4 (1982).b. The economic defenseIf my analysis of the inadequacy of the General Coun-sel's prima facie case is imprudent, and it is found therecord establishes a prima facie case, I would nonethelessrecommend dismissal of the 8(a)(3) allegations. As noted,I conclude the evidence requires dismissal under both theBoard's shifting burden analysis and also the Third Cir-cuit's continuing burden on the General Counsel toprove a prima facie case. Neither would the preponder-ance of evidence support a finding that the layoffs werediscriminatory nor that the layoffs would not have oc-curred in the absence of union activity. This is so be-cause I am persuaded the layoffs were motivated by theEmployer's perceived need to effect layoffs for economicreasons and that the October I layoffs were purely coin-cidental to the Union's organizing efforts.The Employer's extensive economic defense was ad-duced virtually without contradiction. In the beginningof 1981, there were approximately 140 production em-ployees. Two of the Employer's major customers,Boeing and Westinghouse, had told the Employer todefer work on some of their previously placed orders.Summaries of records in evidence show the Employer'sbacklog of work orders to be performed in July haddropped to its lowest level of 1981; and its backlog wasthen considerably below the figures for the previousJuly. Drew credibly testified it was evident that "acrest" had been reached and that a business change wasoccurring which forecasted "that there was going to behard times ahead."Thus, in July, D'Alonzo was instructed to prepare alist of employees to be laid off. The uncontradicted testi-mony shows the Employer is labor intensive; that laborXI With regard to the fact that most of the October I layoffs occurredwithin DeVites' group, I note that Charis, Burkhardt, and Williams, alsomembers of the Union's organizing committee, had not been laid off,587 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcosts are the Employer's greatest expense. D'Alonzo's in-structions were to establish a list of 15-20 employees forpotential layoff. D'Alonzo credibly testified the criteriafor compiling the list were employees' attitude, perform-ance, and absenteeism. Seniority was not a significantfactor.Using those criteria, D'Alonzo drafted the layoff listand showed it to Drew in July. Four employees wereimmediately laid off on July 24. All four were welders.Two more welders were laid off on August 12. By earlySeptember, one more welder and one helper were laidoff. Thus, seven welders and one helper were laid off be-tween July 24 and early September. The General Coun-sel does not at all address these pre-October layoffs.Thus, the General Counsel's theory of violation, I find, ispredicated on a falacious premise because it is taken outof context.In the last week of September, the Employer's ac-countants reported on their fiscal yearend (August 31)audit. Drew received an oral report that "it was not agood picture at all and that we better do something tochange what we've been doing." Drew testified he im-mediately told D'Alonzo to proceed with additional lay-offs. At that time, only five names remained on D'Alon-zo's layoff list presented in July. As reported, eight em-ployees had been laid off. The balance of employees onthe original list had quit or were discharged. D'Alonzoimmediately effected the layoffs on October 1 which wasthe first regular payday after he was told to implementthose layoffs late in September.D'Alonzo explained in detail how he applied the layoffcriteria to each of the five employees laid off on OctoberI. Though the General Counsel made inroads as to someof those factors, to explain each here would undulylengthen this decision. It is sufficient to note that I con-clude such inroads amounts to no more than suspiciouscircumstances. They constitute an attack on managerialjudgment.As noted, when D'Alonzo laid off Woods and Soring,he told each the layoffs were due to reduced work.There is no evidence what he told the other two em-ployees in his control whom he laid off. Drew testifiedwithout contradiction that the fifth employee, Johnson(the office employee), was laid off due to business condi-tions.The General Counsel challenges the assertion that therecords support the oral testimony presented by the Em-ployer's witnesses. Thus, the General Counsel claims theEmployer's "documents showing backlog and sales fig-ures at the time of the layoffs do not support its claims asto the (coincidental) timing of the layoffs." (Emphasisadded.) It is true, as the General Counsel avers, therecords show that sales reached a low point on July 1,and rose for several months thereafter; that sales were in-creasing on October 1; and that new employees had beenhired even during July and August, the lowest salesmonths. However, Drew explained, without contradic-tion, that the increased backlog was attributable to thefact that customers had informed the Employer to deferworking on orders that were already placed. As to thenew hirings, the records reflect that of the 10 new em-ployees hired, only I was a welder and 9 were helpers.The former, as earlier noted, were paid at higher ratesthan the latter. The records and relevant testimony actu-ally reveal that the helpers were needed to replace indi-viduals who had been temporary summer employees.I consider the General Counsel's analysis based onrecords to be only superficially appealing. It is based ona sampling of statistics which are limited in time. Thus,the General Counsel's statistical theories culminate inOctober. Such limitation is, in my view, too narrow inscope to provide a realistic and accurate base for theevaluation required by the parties' contentions. It pre-sents a distorted view of the Employer's operations. Itignores the fact that the backlog in November and De-cember dropped to a level considerably lower than anybacklog figures for 1980. Moreover, at the end of calen-dar year 1981, the total 1981 backlog had dropped by ap-proximately 20 percent from the total for 1980, and con-tinued to drop in 1982 to 32 percent of the 1980 figures.In the long range, the Employer's sales figures show asimilar pattern. In 1980, average monthly sales were$504,000. In 1982, average monthly sales declined to$356,714. Finally, the employee complement over the ex-tended time period also significantly declined. As noted,there were approximately 140 employees at the begin-ning of 1981. By year's end, there were 125 employees,and by the end of 1982, only 83 employees remained.Inasmuch as the Employer's records, over what I con-sider to be a more representative time than used by theGeneral Counsel, show that the Employer's perceptionin July and September that its business condition was de-teriorating was correct, I credit the evidence by whichthe Employer claims the layoffs which began in Julywere dictated and motivated by economic considerations.Accordingly, I find that the October I layoffs wouldhave occurred even in the absence of the union activity.In so concluding, I am mindful of the fact that othermembers of the Union's organizing committee were stillemployed on the hearing dates, notwithstanding the factthat several months had elapsed since October I and theEmployer continued layoffs among a substantial numberof its employees. This is a significant factor to be consid-ered in assessing the Employer's motivation (see Interna-tional Computaprint Corp., supra at 1106).On all the foregoing, I find there is no merit to the al-legations that Woods, Soring, and Garzia were laid off inviolation of Section 8(a)(3) of the Act on October 1.On the basis of these findings of fact and on the entirerecord in this proceeding, I make the followingCONCLUSIONS OF LAW1. A. J. Schmidt Company and Wm. A. Schmidt andSons, Inc. are employers engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. Sheet Metal Workers Union Local No. 19, affiliatedwith Sheet Metal Workers International Union is a labororganization within the meaning of Section 2(2) of theAct.3. The Employers did not violate Section 8(a)(1) of theAct in any of the respects alleged in complaint para-graphs 6(a)-(g).588 A. J. SCHMIDT CO.4. The October 1, 1981 layoffs of Woods, Soring, andGarzia were not discriminatory within the meaning ofSection 8(a)(3) and (1) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed222 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedORDERThe complaint herein is dismissed in its entirety.Order shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.589